 Case 1:19-cr-00011-JPJ Document 193 Filed 08/11/21 Page 1 of 4 Pageid#: 781




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ABINGDON DIVISION

UNITED STATES OF AMERICA                      )
                                              )
                                              )     Case No. 1:19CR00011-003
                                              )
v.                                            )             OPINION
                                              )
VERONICA MARTINEZ,                            )     By: James P. Jones
                                              )     United States District Judge
                Defendant.                    )

     M. Suzanne Kerney-Quillen, Special Assistant United States Attorney,
Abingdon, Virginia, for United States; Veronica Martinez, Defendant Pro Se.

      The defendant, Veronica Martinez, proceeding pro se, has filed a motion

seeking relief under 28 U.S.C. § 2255. The United States has filed a motion to

dismiss. Martinez did not respond to the motion to dismiss by the deadline to do

so. Because her § 2255 motion is untimely, I will grant the motion to dismiss and

dismiss the § 2255 motion.

      After pleading guilty pursuant to a plea agreement, Martinez was sentenced

by this court on January 31, 2020, to a total term of 60 months imprisonment,

consisting of 60 months each on Counts One and Three, to run concurrently.

Count One charged Martinez with conspiring to distribute and possess with intent

to distribute 50 grams or more of methamphetamine, in violation of 21 U.S.C. §§

841(b)(1)(A) and 846; and Count Three charged her with distributing and
 Case 1:19-cr-00011-JPJ Document 193 Filed 08/11/21 Page 2 of 4 Pageid#: 782




possessing with intent to distribute 50 grams or more of a mixture or substance

containing methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

        There is a one-year statute of limitations under § 2255, which typically runs

from the date on which the defendant’s judgment of conviction became final. 28

U.S.C. § 2255(f)(1). The judgment in a criminal case becomes final when the time

for filing an appeal passes. Clay v. United States, 537 U.S. 522, 532 (2003). The

statute of limitations can be extended if (1) if the government prevents a defendant

from filing a motion; (2) if the Supreme Court articulates a “newly recognized”

right, which is made retroactively applicable to cases on collateral review; or (3) if

new facts emerge that support a claim which is asserted within one year of the date

the facts “could have been discovered through the exercise of due diligence.” 28

U.S.C. § 2255(f)(2)–(4).

        Martinez’ conviction became final on February 14, 2020, 14 days after the

date the court entered judgment, because she failed to note an appeal within that

time period. See Fed. R. App. P. 4(b)(1)(A) (allowing 14 days to file notice of

appeal). Her deadline for filing a § 2255 motion was therefore February 14, 2021.

Martinez dated her § 2255 motion February 23, 2021, and her facility processed it

for mailing the following day. It was received by the Clerk’s office on March 1,

2021. None of the statutory bases for extending the statute of limitations exist

here.


                                         -2-
 Case 1:19-cr-00011-JPJ Document 193 Filed 08/11/21 Page 3 of 4 Pageid#: 783




      The statutory limitations period under § 2255(f) may be tolled for equitable

reasons. See, e.g., United States v. Prescott, 221 F.3d 686, 688 (4th Cir. 2000)

(applying equitable tolling to § 2255 motion); Holland v. Florida, 560 U.S. 631,

649 (2010), 2560 (finding same as to similar limitation period in 28 U.S.C.A. §

2244(d) for habeas petitions challenging state convictions). To warrant equitable

tolling, the defendant must show two elements: “(1) that [she] has been pursuing

[her] rights diligently, and (2) that some extraordinary circumstance stood in [her]

way.” Lawrence v. Florida, 549 U.S. 327, 336 (2007) (internal quotation marks

and citation omitted). To satisfy the second prong of this analysis, the defendant

must present “(1) extraordinary circumstances, (2) beyond [her] control or external

to [her] own conduct, (3) that prevented [her] from filing on time.” Rouse v. Lee,

339 F.3d 238, 246 (4th Cir. 2003) (en banc). The defendant has the burden to

show entitlement to equitable tolling. Holland, 560 U.S. at 649.

      Martinez contends that the untimeliness of her filing should be excused

because she was repeatedly moved among various facilities following her

sentencing, some of which were on lockdown due to the COVID-19 pandemic, and

some of which did not have law libraries. I find her arguments unavailing. As the

government notes, she was housed in one facility for more than two and a half

months prior to the deadline for filing her § 2255 motion.          Moreover, the

conditions of which she complains did not prevent her from filing a pro se motion


                                        -3-
 Case 1:19-cr-00011-JPJ Document 193 Filed 08/11/21 Page 4 of 4 Pageid#: 784




for compassionate release on June 16, 2020, well in advance of the § 2255

deadline.

      Martinez has not met her burden of establishing equitable tolling. I find that

she has failed to show either that she diligently pursued her rights or that

extraordinary circumstances prevented her from filing her § 2255 motion within a

year of when her conviction became final.

      For these reasons, the United States’ motion to dismiss will be granted, and

Martinez’ § 2255 motion will be dismissed. A separate final order will be entered

herewith.


                                             DATED: August 11, 2021

                                             /s/ JAMES P. JONES
                                             United States District Judge




                                       -4-
